D. C. Riley, J.
We adopt the facts as set forth in Judge Kaufman’s dissenting opinion and agree that there was sufficient evidence presented at the preliminary examination to bind defendant over on a charge of murder and, at trial, to convict defendant of that charge.
However, we part company with his dissent on the issue of the court’s instruction on felony-murder. Under the facts of this case, reversal is mandated. See People v Wilder, 82 Mich App 358; 266 NW2d 847 (1978), People v Till, 80 Mich App 16; 263 NW2d 586 (1977), People v Fountain, 71 Mich App 491; 248 NW2d 589 (1976).
Reversed and remanded for a new trial.
J. X. Theiler, J., concurred.